The appeal brings for review a decree validating refunding bonds in the aggregate total amount of *Page 74 
principal and interest $1,161,720.81. Involved in this is the refunding of $46,950.00 principal and matured interest coupons unpaid as of January 1, 1939, $24,158.75 of permanent improvement bonds dated July 1, 1914. It is because of the inclusion of the above mentioned issue of July 1, 1914, that the appellant complains.
The proposed refunding bonds are proposed to be issued payable from an unlimited tax levy. When the bonds of July 1, 1914, were issued the statute applicable to the authority for the issuance of such bonds was contained in Section 47, Chapter 5085, Acts of 1901, as amended by Section 7 of Chapter 6390, Special Acts of 1911, which section, as amended, provides as follows:
"Sec. 47. At the meeting at which the Town Council shall approve and adopt the assessment roll, it shall determine the amount to be raised by taxation and fix the rate of taxation and make the annual levies of the current year. Such levies shall not in any year, for ordinary corporate purposes, exceed (ten) 10 mills on the dollar of assessed, valuation; the words 'ordinary corporate purposes' shall embrace all expenses for police, streets, gas and other illuminating material, and all other purposes strictly municipal; said Council may levy annually, in addition to the foregoing tax, not to exceed five mills for water-works and fire protection, and may, at their discretion, levy such special tax as may be necessary to pay any indebtedness of the town or the interest thereon, and to provide a sinking fund for the payment of any bonded indebtedness; provided such special tax shall not exceed ten mills on the dollar of valuation for such special purposes in any one year."
Thus, it is seen that this issue of bonds, when issued, was supported by a limited tax levy. By Chpater 9055, Special Acts of 1921, the Town of Punta Gorda was abolished and *Page 75 
the City of Punta Gorda created. Section 71 of that Act authorized the levy of taxes in such amounts as might be necessary to provide for the payment of interest and principal of all bonds then outstanding or thereafter issued. This latter statutory provision authorized the levy of more than 10 mills to produce the funds with which to pay the outstanding bonds. This, however, did not change the rights of the parties under the original contract and constituted no more than a gratuity which the Legislature had the power to take away at any time and did not make a new contract.
It is now proposed to enter into a new contract pledging the unlimited taxing power instead of the limited taxing power available at the time the bonds were issued and to this extent the bonds would be secured by a higher available rate of taxation than was available under the original contract.
Where it is proposed to make a change of this sort in the terms of the bond contract, it ceases to be a continuation and extension of the original contract and such new or refunding bonds must be authorized by approving election under amended Section 6, Article IX, of our Constitution. See City of Fort Myers v. State, 129 Fla. 166, 176 So. 483; State ex rel.
Woman's Catholic Order of Foresters v. City of Fort Myers,140 Fla. 224, 191 So. 289; State ex rel. Woman's Catholic Order of Foresters v. City of Fort Myers, 143 Fla. 304, 196 So. 705, and cases cited in those opinions.
We do not overlook the holding of this Court in State v. City of Manatee, 140 Fla. 248, 191 So. 529. In that case a limited tax had been removed but a composition agreement had been entered into and under it the refunding bonds were issued at a rate more attractive than the original bonds.
It follows that the decree must be reversed insofar as it *Page 76 
validates the refunding of the bonds dated July 1, 1914, hereinbefore referred to.
No valid objection is made to appear as to the remainder of the refunding proceedings.
For the reasons stated, the decree is reversed and the cause remanded for further proceedings.
So ordered.
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur.
                          ON REHEARING